Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein a sensor associated with said base is configured to detect when said portion of said steam flow pathway within said housing is aligned with said steam flow pathway in said base; and wherein said control unit is configured to automatically deactivate said boiler when said sensor does not detect said alignment of said steam flow pathway within said 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Constans et al. (US 2012/0073450) in view of Kennedy (US 6,506,545) and further in view of Fournier (FR2586922).

Constans fails to disclose wherein the control unit responds to user input; wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid; wherein a sensor associated with said base is configured to detect when said portion of said steam flow pathway within said housing is aligned with said steam flow pathway in said base; and wherein said control unit is configured to automatically deactivate said boiler when said sensor does not detect said alignment of said steam flow pathway within said housing with said steam flow pathway in said base.
Kennedy discloses food preparation system having a control unit (microprocessor and/or associated circuitry acting as a "special purpose computer'; see at least col. 2, lines 58-61; col. 8, lines 30-38) that is configured for control operation of the food preparation system in response to a user input ("custom made settings”); and a sensor associated with a base (circuitry in the base, the sensor is associated with the base and lid engaging and disengaging with one another) and electrically connected to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans in view of Kennedy by applying the teachings of Kennedy to Constans, i.e. (1) utilizing in Constans, a microprocessor, with similar capability to what Kennedy teaches, in order to control operation of said food steamer in response to a user input, in order to create and select custom made settings suitable for Constans’ food preparation system; and (2) utilize in Constans, a sensor electrically connected to the control unit, similar to the one Kennedy teaches and functioning in the manner recited in claim 7, in order to eliminate wasteful use / inefficiency of the food preparation system, or provide safety to a user.
Constans and Kennedy combined fail to disclose wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid.
Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a lid (4) including a housing containing a portion of said steam flow pathway (pathway within portions 51 and 49), said housing extending from a top of said lid beyond a peripheral edge of said lid (as shown in Fig. 7).

Regarding claim 18, Constans, Kennedy and Fournier combined teach the food steamer as set forth above, wherein said lid includes an outlet (Fournier; 50) in communication with said steam flow pathway (Fournier; as shown in Fig. 7) for directing said steam into said container (Fournier; 3) through said lid (Fournier; as shown in Fig. 7), said outlet being spaced from a peripheral edge of said lid (Fournier; as shown in Fig. 7).
Regarding claim 19, Constans, Kennedy and Fournier combined teach the food steamer as set forth above, wherein a water tank (Fournier; upper compartment 20) in fluid communication with said boiler (Fournier; combination of lower compartment 21 and electrical resistor 24; as shown in Fig. 7), said water tank being removable from said base (Fournier; 7) (Fournier; page 3, line 114).
Regarding claim 20, Constans, Kennedy and Fournier combined teach the food steamer as set forth above, wherein said lid includes an outlet (Fournier; 50) in communication with said steam flow pathway (Fournier; as shown in Fig. 7) for directing said steam into said container (Fournier; 3) through said lid (Fournier; 4), and along a sidewall of said container immediately upon entering said container (Fournier; as shown in Fig. 7).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Constans et al. (US 2012/0073450) in view of Baldacci (US 2005/0268790) and further in view of Fournier (FR2586922).
Regarding Claim 16, Constans discloses a food steamer, comprising: a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21, Fig. 1) receivable by said base; a lid (lid 3, Fig. 1) receivable atop said cooking container; a boiler (steam generator 1, Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway extending from the boiler (i.e. the pathway that extends from the boiler to radial steam channel 31, Fig. 1) for directing steam generated by the boiler into the cooking container through the lid (through radial steam channel 31, Fig. 1; para. 0050-0052); a control unit (para. 0063, "control means") configured to control operation of the food steamer.
Constans fails to disclose a water reservoir receivable by said base, said water reservoir being in fluid communication with said boiler; and a buffer box intermediate said boiler and said lid along said steam flow pathway, said buffer box being configured as a condensing chamber whereby a portion of said steam generated by said boiler is condensed into water and returns to said boiler so as to reduce water spray into said cooking container.
Baldacci discloses a water reservoir (water reservoir 25, Fig. 1) receivable by a base (boxshaped body 21 with removable base 22, Fig. 1), the water reservoir being in fluid communication (via pump 27 and the associated conduit, Fig. 1; para. 0031) with a water boiler (lower vessel 1 or boiler/’ Fig. 1 and para. 0024) via a valve assembly 
Therefore:
Based on Baldacci’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Constans by applying the teachings of Baldacci to Constans, i.e. modifying Constan’s base so that the water boiler (being a part of and/or within the base), receives a water reservoir, the water reservoir being in fluid communication with the boiler, in similar fashion to Baldacci’s teaching, e.g. a removably coupled water reservoir to the water tank boiler 1 of Constans, with fluid communication using a valve like valve 61 of Baldacci. Such a modification would provide the benefit of having a convenient means of removably connecting the water reservoir to the boiler, such as for at least refiling the water reservoir when needed, or cleaning it, as suggested in para. 0031 of Baldacci.
Constans and Baldacci combined fail to disclose a buffer box intermediate said boiler and said lid along said steam flow pathway, said buffer box being configured as a condensing chamber whereby a portion of said steam generated by said boiler is condensed into water and returns to said boiler so as to reduce water spray into said cooking container.
Fournier teaches a buffer box (as shown in Fig. 7 below) intermediate said boiler (combination of 21 and 24) and said lid (4) along said steam flow pathway (35; as shown in Fig. 7 below), said buffer box being configured as a condensing chamber whereby a portion of said steam generated by said boiler is condensed into water and 
[AltContent: textbox (Buffer box)][AltContent: arrow]
    PNG
    media_image1.png
    810
    841
    media_image1.png
    Greyscale


Therefore, based on Kennedy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the food steamer of Constans and Baldacci, with Fournier, by providing a buffer box for routing some of the condensation back to the boiler and reusing some of the condensed steam.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Regarding claim 7, Applicant argues that “Applicant has reviewed the references of record and can find no disclosure or teaching of a lid having a cover/housing that extends from a top of the lid beyond a peripheral edge of the lid, and that contains a portion of the steam flow path. To the contrary, Constans explicitly teaches that the lid includes a radial channel through which steam directly enters the lid from the side.  Moreover, Applicant can find no disclosure or teaching of a sensor that detects when the steam pathway within such housing is aligned with the steam pathway in the base, as also required by claim 7.” on remarks page 7, lines 17-24.  In response to Applicant’s arguments, Constans and Kennedy combined fail to disclose wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid.  However, Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a lid (4) including a housing containing a portion of said steam flow pathway (pathway within portions 51 and 49), said housing extending from a top of said lid beyond a peripheral edge of said lid (as shown in Fig. 7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Constans and Kennedy, with Fournie, by providing a portion of the steam flow pathway within a housing of the lid, for a better control the steam flow. Furthermore, the limitation “wherein a sensor associated with said base is configured to detect when said portion of said steam flow pathway within said housing is aligned with said steam flow pathway in .
Regarding claim 16, Applicant argues that “Applicant has reviewed the references of record and can find no disclosure or teaching of any buffer box or condensing chamber along a steam flow path that functions in this manner, namely, to condense a portion of steam into water to minimize water spray into the container.” on remarks page 8, lines 20-23.  In response to Applicant’s arguments, Constans and Baldacci combined fail to disclose a buffer box intermediate said boiler and said lid along said steam flow pathway, said buffer box being configured as a condensing 
Regarding claim 18, Applicant argues that “In stark contrast, Constans Constants explicitly teaches that the lid includes a radial channel through which steam directly enters the lid from the side.” on remarks page 9, lines 8-9.  In response to Applicant’s arguments, Fournier teaches wherein said lid includes an outlet (50) in communication with said steam flow pathway (as shown in Fig. 7) for directing said steam into said container (3) through said lid (as shown in Fig. 7), said outlet being spaced from a peripheral edge of said lid (as shown in Fig. 7).
Regarding claim 19, Applicant argues that “Dependent claim 19 recites that the food steamer includes “a water tank in fluid communication with said boiler, said water tank being removable from said base.” Support for this limitation may be found in, at least, paragraph [0034] of the Application. Applicant has reviewed the references of 
Regarding claim 20, Applicant argues that “In stark contrast, Constans clearly discloses that the steam enters the container at the middle of the container, and is directed downwardly along the middle of the container. See, e.g., Constans, FIG. 1. Kennedy is similarly configured to direct steam along the middle of the container. See, e.g., Kennedy, FIG. 7.” on remarks page 9, lines 21-24.  In response to Applicant’s arguments, Fournier teaches wherein said lid includes an outlet (50) in communication with said steam flow pathway (as shown in Fig. 7) for directing said steam into said container (3) through said lid (4), and along a sidewall of said container immediately upon entering said container (as shown in Fig. 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        01/19/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761